                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


SARAH DUBROC                                                            CIVIL ACTION

VERSUS                                                                  18-833-SDD-RLB

BRISTOL-MYERS SQUIBB,
et al.


                                          RULING

        This matter is before the court on the Motion to Dismiss for Failure to State a Claim1

filed by Defendants Bristol-Myers Squibb Company and Medical Engineering Corporation

(“Defendants”). Plaintiff Sarah Dubroc (“Dubroc”) has filed an Opposition2 to this motion

to which Defendants filed a Reply.3 For the following reasons, the Court finds that the

Defendants’ motion to dismiss should be GRANTED.

I.      FACTUAL BACKGROUND

        This products liability action was brought by Plaintiff, Dubroc against Defendants,

Bristol-Myers Squibb Company (“BMS”) and Medical Engineering Corporation (“MEC”),

the manufacturers and/or makers of the silicone breast implant know as “Natural Y” or

“Meme” implants. This suit arises from allegations that a gel bleed of Dubroc’s Natural Y

or Meme silicone breast implants led to a silicone migration “into her tissue, her lymphatic




1
  Rec. Doc. 15.
2
  Rec. Doc. 25.
3
  Rec. Doc. 30.

52720
                                                                                   Page 1 of 14
system, and potentially her vascular system, causing a multitude of illnesses.”4 “A gel

bleed is the microscopic diffusion of the silicone gel filler through the shell of the implant.”5

        Dubroc alleges that she underwent breast augmentation surgery in 1989 at which

time she believed she was receiving saline-filled breast implants. Upon an explant surgery

in 2018 however, Dubroc allegedly learned for first time that her implants were silicone

“Natural Y,” or “Meme” implants manufactured by BMS and marketed by MEC.6 Dubroc

alleges that BMS and MEC conveyed false and misleading information concerning the

Meme implants and concealed risks to consumers such as Dubroc.7 In her Complaint,

Dubroc asks the Court to take judicial notice of cases and depositions from other breast

implant litigation.

        Based on the allegations above, Dubroc brings claims against Defendants

pursuant to the Louisiana Products Liability Act (“LPLA”), the Louisiana Unfair Trade

Practices Act (“LUTPA”), and the Federal Food, Drug and Cosmetic Act (“FDCA”).8

II.     LAW AND ANALYSIS

        A. Motion to Dismiss Under Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”9 The Court

may consider “the complaint, its proper attachments, documents incorporated into the




4
  Rec. Doc. 14, ¶23.
5
  Id. at ¶12.
6
  Id. at ¶6.
7
  Id at ¶7.
8
  Id. at 9, 11.
9
  In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin K. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).

52720
                                                                                             Page 2 of 14
complaint by reference, and matters of which a court may take judicial notice.”10 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”11 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.”12 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”13 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”14 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”15 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”16 On a motion to dismiss, courts “are not bound to accept as true a legal




10
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
11
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin K. Eby Constr. Co. v. Dallas
Area Rapid Transit, 369 F.3d at 467).
12
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter “Twombly”).
13
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
14
   Twombly, 550 U.S. at 570.
15
   Iqbal, 556 U.S. at 678.
16
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).

52720
                                                                                           Page 3 of 14
conclusion couched as a factual allegation.”17 On a Motion to Dismiss, the inquiry is

whether the allegations in the Complaint plausibly state a claim for relief.

        B. FDCA and LUTPA Claims

        As a preliminary matter, Defendants contend, and Dubroc concedes, that the

FDCA does not provide a private right of action.18 Additionally, Defendants argue, and

Dubroc concedes, that the LPLA is the exclusive remedy for products liability actions

against manufacturers in Louisiana, and Dubroc has no right of action against Defendants

under LUTPA.19 Thus, the FDCA and LUTPA claims are hereby dismissed with prejudice.

        C. LPLA Claims – Design Defect Claim

        The LPLA establishes the exclusive theory of liability for manufacturers regarding

damages caused by their products. The applicable standard under the LPLA is as follows:

“The manufacturer of a product shall be liable to a claimant for damage proximately

caused by a characteristic of the product that renders the product unreasonably

dangerous when such damage arose from a reasonably anticipated use of the product

by the claimant or another person or entity.”20 Thus, to maintain a successful claim under

the LPLA, a claimant must establish four elements:                     (1) that the defendant is a

manufacturer of the product; (2) that the claimant's damage was proximately caused by

a characteristic of the product; (3) that this characteristic made the product “unreasonably

dangerous;” and (4) that the claimant's damage arose from a reasonably anticipated use


17
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
18
   Rec. Doc. 25, p. 6 (“Plaintiff concedes there is no private right of action under the Federal Food, Drug,
and Cosmetic Act as asserted by Defendants.”).
19
   Rec. Doc. 25, p. 6 (“ … Dubroc is legally forced to concede she has no right of action directly against
Defendants under LUPTA [sic] …”).
20
   La. R.S. 9:2800.54(A).

52720
                                                                                               Page 4 of 14
of the product by the claimant or someone else.21

        A product is “unreasonably dangerous” under the LPLA in one of four ways: (1)

construction or composition; (2) design; (3) inadequate warning; or (4) failure to conform

to an express warranty.22 The “unreasonably dangerous” characteristic must exist at the

time the product left the manufacturer's control or result from a reasonably anticipated

modification or alteration of the product.23 Louisiana law does not permit a factfinder “to

presume an unreasonably dangerous condition solely from the fact that injury occurred.”24

Rather, the claimant has the burden of proving the required elements under the LPLA.25

         Under Section 9:2800.56 of the LPLA, a product is unreasonably dangerous in its

design if, when the product left the manufacturer's control: (1) there existed an alternative

design for the product that was capable of preventing the claimant's damage; and (2) the

likelihood that the product's design would cause the claimant's damage and the gravity of

that damage outweighed the burden on the manufacturer of adopting such alternative

design and the adverse effect, if any, of such alternative design on the utility of the

product.

        This test requires a plaintiff to prove both “that an alternative design existed” at the

time the product was manufactured and “that the risk avoided by using the alternative

design (magnitude of damage discounted by the likelihood of its occurrence) would have




21
   Ayo v. Triplex, Inc., 457 Fed. App'x 382, 385-86 (5th Cir. 2012)(citing Jack v. Alberto–Culver USA, Inc.,
949 So.2d 1256, 1258 (La. 2007) (citing La. R.S. 9:2800.54(A)).
22
   La. R.S. § 9:2800.54(B).
23
   Id. § 2800.54(C).
24
   Woodling v. Hubbell Inc., 35 Fed. App'x 386, *4 (5th Cir. 2002)(citing Krummel v. Bombardier Corp., 206
F.3d 548, 551 (5th Cir. 2000) (quoting McCarthy v. Danek Med., Inc., 65 F.Supp.2d 410, 412 (E.D.La.1999)).
25
   La. R.S. 9:2800.54(D).

52720
                                                                                               Page 5 of 14
exceeded the burden of switching to the alternative design (added construction costs and

loss of product utility).”26

        In this case, Dubroc alleges that:

        the implants are unreasonably dangerous in design as provided in R.S.
        9:2800.56 because there existed an alternative design for the product that
        was capable of preventing Plaintiff’s damages with the use of other
        materials that did not “bleed”; and the unquestionable fact that the implants
        as designed would absolutely bleed silicone into her body causing her
        grievous injury, for which Defendants did not use reasonable care to provide
        an adequate warning to users and handlers of the product.27


Defendants contend that Dubroc has failed to allege any facts showing how the implant

is allegedly defective and her Complaint lacks information on the existence of an

alternative design or how an alternative design could have prevented Dubroc’s alleged

harm.28 Additionally, Defendants contend that Dubroc has failed to allege that the gravity

of the harm outweighed the burden of adopting an alternative design.29 Defendants argue

that, in the absence of any factual support regarding the existence of an alternative design

or some identifiable causal link between the gel bleed and the injuries suffered, Dubroc

has failed to state a claim under the LPLA.

        Dubroc relies on Flagg v. Stryker Corp.30 to support her argument that her design-

defect allegations are sufficient to survive a motion to dismiss. In Flagg, the plaintiff

alleged the he received toe implants that broke within months causing pain and suffering



26
   Roman v. W. Mfg., Inc., 691 F.3d 686, 700-01 (5th Cir. 2012) (citing Lawrence v. Gen. Motors Corp., 73
F.3d 587, 590 (5th Cir. 1996)).
27
   Rec. Doc. 14, ¶24.
28
   Rec. Doc. 15-1, pp. 8-9.
29
   Id. at 9.
30
   647 Fed.Appx. 314 (5th Cir. 2016).

52720
                                                                                            Page 6 of 14
and requiring surgeries to repair. The plaintiff retained an expert to enable him to plead a

more detailed amended complaint alleging that the shape, size, and material of the

implants led to the alleged injury. The plaintiff alleged the product was defective and

unreasonably dangerous in the following ways:

        a) Manufacturing and selling a product which is unreasonably dangerous in
        construction and/or composition; particularly a different alloy other than the
        Memometal NiTinol would have a better fatigue life and/or product life, the
        body temperature activated shape memory of the alloy used interfered and
        negatively influenced the fatigue life and/or product life expectancy of the
        implant;

        b) Manufacturing and selling a product which is unreasonably dangerous in
        design; particularly the shape and incorrect sizing contributed to the fracture
        of the implant and difficulty in removal once implants broke.31

The Fifth Circuit concluded that the plaintiff’s allegations provided sufficient information

to “raise a reasonable expectation that discovery will reveal evidence” to support liability.32

The court noted that the plaintiff alleged that the shape, size, and material of the implants

led to the implants’ fracturing. The court found that those facts constitute “an allegation of

precisely how the product failed and how that failure caused his injury and would support

an ultimate verdict that the sizing and shape of implants deviated from the normal

specifications and performance standards ….”33 The court also found that allegations that

a different alloy would have performed better supports a conclusion that the alloy used

was constructed in a way that deviated from standards. Further, the court noted that the

alternative design allegations suggest that an alternative design existed which would have




31
   Id. at 317.
32
   Id. (citing In re S. Scrap Material Co., 541 F.3d at 587 (5th Cir. 2008)).
33
   Id. at 318.

52720
                                                                                   Page 7 of 14
reduced the risk of harm.34 Ultimately, the court concluded that, “[a]lthough [the plaintiff]

does not plead that the alternative alloy and design were available when the implants

were produced or that the danger of the damage outweighs the burden of adopting the

design, those very detailed and specific allegations are not required to plead a plausible

claim at this stage, before [the plaintiff] has had an opportunity for discovery.”35

        Defendants herein attempt to distinguish the level of factual detail in Flagg from

the present case. Defendants point out that, in contrast, “Plaintiff brings her claim almost

twenty years after she obtained breast implants, has not amended her complaint in

consultation with an expert, has not alleged that her implants fractured, and is not basing

her claim on the shape or size of her breast implants.”36 However, the fact that Dubroc

does not characterize her alleged breast implant defect consistent with allegations of a

toe implant defect does not make Flagg inapposite. Nevertheless, the Court finds that

Dubroc has failed to allege facts necessary to state a design defect claim under the LPLA.

        Like the plaintiff in Flagg, Dubroc has claimed that “there existed an alternative

design for the product that was capable of preventing Plaintiff’s damages with the use of

other materials that did not ‘bleed’ …”37 However, in Flagg the plaintiff’s allegations that

a different alloy than the one used in the toe implants would have performed better

provides more than labels and conclusions. In the present case, the Court is unable to

make the same inferential leap the Fifth Circuit made in Flagg. The allegations in Flagg


34
   Id.
35
   Id. (citing Becnel v. Mercedes-Benz USA, LLC, No. 14-003, 2014 WL 4450431, at *2-4 (E.D. La. Sept.
10, 2014); McLaughlin v. GlaxoSmithKline, LLC, No. 12-2946, 2014 WL 669349, at *4 (W.D. La. Jan. 6,
2014)).
36
   Rec. Doc. 30, pp. 2-3.
37
   Rec. Doc. 14, ¶24.

52720
                                                                                         Page 8 of 14
allowed the “court to ‘draw the reasonable inference that [the Manufacturing Defendants

are] liable for’ the damage [the plaintiff] suffered, due to the implants’ use of a poorly-

performing alloy, instead of a different metal alloy and a different shape and size to reduce

the risk of malfunctioning and injury.”38 Here, Dubroc has not alleged that the design

defect was “due to” anything. In Flagg, the plaintiff alleged that the nature of the defect,

i.e. the alloy used, and the conditions or cause of the defect, i.e. body temperature,

compromised or caused a fracture of the alloy.39 The facts plead herein fall short of

plausibly pleading a defect. In the instant case, Dubroc has failed to allege any specificity

or any facts regarding the nature or cause of the alleged defect.

        Dubroc is also required to plead the likelihood that the product’s design caused the

harm complained of, and that the gravity of that harm, together outweighed the burden of

adopting the alternative design. However, in Flagg, the Fifth Circuit found that “[a]lthough

[the plaintiff] does not plead that the alternative alloy and design were available when the

implants were produced or that the danger of the damage outweighs the burden of

adopting the design, those very detailed and specific allegations are not required to plead

a plausible claim at this this stage, before [the plaintiff] has had an opportunity for

discovery.”40

        Even under the seemingly less rigorous approach to products liability cases as set

forth in Flagg, Dubroc has still failed to state a claim.41 Unlike the plaintiff in Flagg, Dubroc


38
   Flagg, 647 F. App'x 314, 318 (5th Cir. 2016).
39
   Id. at 317. ( “… the body temperature activated shape memory of the alloy used interfered and negatively
influenced the fatigue life and/or product life expectancy of the implant.”)
40
   Id. at 318.
41
   See Donald v. AstraZeneca Pharmaceuticals, LP, 2017 WL 1079186 at *3 (E.D. La. March 22, 2017) (“In
following the Fifth Circuit’s quite generous instruction on specificity required at the pleading stage for an

52720
                                                                                                Page 9 of 14
makes only conclusory allegations of a design defect. The first element of a design defect

claim is that an alternative design of the product existed that could have prevented the

harm. Dubroc’s only design defect allegation is that “there existed an alternative design

for the product that was capable of preventing Plaintiff’s damages with use of other

materials that did not ‘bleed.’”42 Without more, these conclusory allegations fail to state a

plausible design defect claim.

        D. Failure to Warn Claim

        Dubroc also asserts a failure to warn claim under the LPLA. To successfully

establish a failure to warn claim under the LPLA, the plaintiff must allege that, at the time

the product left the manufacturer’s control, the product possessed a characteristic that

may cause damage, and the manufacturer failed to use reasonable care to provide an

adequate warning of such characteristic and its danger to users and handlers of the

product.43 Dubroc alleges only failure to warn at the time the implants left the Defendants’

control.44 Dubroc alleges that:

        at the time [the implants] left Defendants’ control Defendants knew
        implantation of the implants would unquestionably result in gel bleed of
        silicone in to Plaintiff’s body and cause her damage, but Defendants did not
        use reasonable care to provide an adequate warning about the fact of gel
        bleed and its consequences required by R.S. 9:2800.57.45




LPLA claim …”); Hernandez v. Siemens Corporation, 2016 WL 6078365 (W.D. Tex. Oct. 17, 2016) (“Even
taking note of Flagg’s generous view of discovery in a products liability case …”).
42
   Rec. Doc. 14, ¶24.
43
   La. Rev. Stat. § 9:2800.57(A).
44
   The LPLA also provides another avenue of failure to warn claims for situations where, after the product
leaves the manufacturer’s control, the manufacturer acquires knowledge of the potentially harmful
characteristic, yet fails to provide an adequate warning to users.
45
   Rec. Doc. 14, ¶25.

52720
                                                                                            Page 10 of 14
        Although the Court found that Dubroc failed to plead a design-defect claim, “even

if a product is not defectively designed or constructed, a manufacturer may still have a

duty to warn consumers about any characteristic of the product that unreasonably may

cause damage.”46 Nevertheless, Dubroc has failed to sufficiently state a claim for failure

to warn. In the context of medical products dispensed by a physician, Louisiana law

applies the learned intermediary doctrine.47 According to the learned intermediary

doctrine, “a drug manufacturer discharges its duty to consumers by reasonably informing

prescribing physicians of the dangers of harm from a drug.”48 Dubroc fails to allege any

facts regarding any warning or failure to warn her physician.

        Dubroc appears to acknowledge her deficient pleading in her Opposition to the

present motion and requests leave to amend her Complaint with allegations consistent

with an excerpt from an unauthenticated affidavit that is included within Dubroc’s

Opposition.49 Notwithstanding Dubroc’s request, on a motion to dismiss, “a district court

generally must limit itself to the contents of the pleadings, including attachments

thereto.”50 Additionally, district courts “may also consider documents attached to either a

motion to dismiss or an opposition to that motion when the documents are referred to in

the pleadings and are central to a plaintiff’s claims.”51 Here, the excerpt of the doctor’s

affidavit attached to Dubroc’s Opposition is not referenced in her Complaint. And




46
   Grenier v. Medical Engineering Corp., 243 F.3d 200, 205 (5th Cir. 2001).
47
   Zachary v. Dow Corning Corp., 884 F.Supp. 1061, 1065 (M.D. La. 1995).
48
   Stahl v. Novartis Pharmaceuticals Corp. 283 F.3d 254, 265 (5th Cir. 2002).
49
   Rec. Doc. 25, pp. 11-12.
50
   Brand Coupon Network, LLC v. Catalina Marketing Group, 748 F.3d 631 (5th Cir. 2014) (citing Collins v.
Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir.2000) (internal quotations omitted)).
51
   Id. (citing Collins, 224 F.3d 496, 498).

52720
                                                                                           Page 11 of 14
considering Dubroc contacted the doctor “in response to BMS’s allegations,”52 it appears

to have been created after her Complaint was filed. For the purposes of the failure to warn

claim, the Court declines to consider the affidavit excerpt in Dubroc’s Opposition and finds

that Dubroc has failed to state a cognizable failure to warn claim. Specifically, Dubroc

failed to allege anything regarding BMS’s warning to her physician, or that he would have

treated her differently had he received a warning.53

        E. Breach of an Express Warranty

        Dubroc also alleges Defendants breached an express warranty. Under the LPLA,

a product is unreasonably dangerous when it does not conform to an express warranty

made by the manufacturer if the express warranty has induced someone to use the

product and the claimant’s damage was proximately caused because the warranty was

untrue.54 In addition to the above elements, a plaintiff must “(1) allege the content of the

warranty and (2) explain how the warranty was untrue.”55

        Defendants contend that Dubroc has failed to sufficiently allege a breach of an

express warranty because Dubroc has failed to identify an express warranty, failed to

allege where the warning appeared, and failed to allege that she or her doctor were

induced to use the implants because of the express warranty. Dubroc’s entire allegation

of an express warranty is:

        Finally, the implants are unreasonably dangerous because they do not
        conform to the express warranty made by Defendants about the safe nature
        of the product, particularly its “cohesive” gel, which was intended to induce
        physicians to use the implants and Plaintiff’s damage was proximately

52
   Rec. Doc. 25, p. 11.
53
   Flagg v. Stryker Corp, 647 Fed.Appx. 314, n. 3 (5th Cir. 2016).
54
   La. R.S. 9:2800.58.
55
   Robertson v. AstraZeneca Pharms., 2015 WL 5823326 at *5 (E.D. La. Oct. 6, 2015).

52720
                                                                                      Page 12 of 14
        caused because the express warranty was untrue pursuant to R.S.
        9:2800.58.56

Dubroc’s allegations are insufficient to support a claim for breach of an express warranty.

She fails to allege facts which would allow the Court to infer that an express warranty was

given. Even if the Court infers that the manufacturer gave some sort of an express

warranty about a “cohesive gel,” she does not allege that the “cohesive” gel was related

to her injury. Nor does Dubroc allege that she, or her physician, were induced by this

express warranty. Dubroc alleges that the alleged warranty was “intended to induce

physicians,” but she fails to allege facts that she, or her physician, were induced by any

alleged warranty.

        F. Leave to Amend

        Dubroc requests leave to amend her Complaint throughout her Opposition to the

instant motion. Dubroc has already amended her Complaint to allege the parties’

citizenship pursuant to the Court’s order on October 5, 2018.57 Defendants contend that

Dubroc should not be allowed to amend the complaint because “[i]t would be patently

unfair to force Defendants to defend this matter and to allow Plaintiff to use her

insufficiently plead claims as a ticket to conduct a fishing expedition in hopes that she

may later be able to set forth a claim that passes muster under Rule 12(b)(6).”58

        The Federal Rules of Civil Procedure provide that “leave to amend shall be freely

given when justice so requires.”59 Moreover, “courts should ordinarily grant a plaintiff at



56
   Rec. Doc. 14, ¶26.
57
   Rec. Doc. 13.
58
   Rec. Doc. 15-1, p. 15.
59
   Fed. R. Civ. P. 15(a)(2).

52720
                                                                               Page 13 of 14
least one opportunity amend before dismissing a complaint with prejudice for failure to

state a claim.”60 Here, having not been given at least one substantive opportunity to

amend, Dubroc will only be granted leave to amend her LPLA claims that she has already

alleged in her original Complaint,61 and shall not assert any new causes of action.

III.    CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss62 is GRANTED.

Dubroc is granted leave to file an amended complaint within twenty-one (21) days of the

date of this Ruling. Dubroc’s leave to amend is limited to the LPLA claims already

asserted. No new claims or parties shall be added.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on August 8, 2019.




                                                 S
                                            CHIEF JUDGE SHELLY D. DICK
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA




60
   Matthews v. Stolier, No. 13-6638, 2014 WL 5214738 at *12 (E.D. La. Oct. 14, 2014)(citing Hart v. Bayer
Corp., 199 F.3d 239, 247 n.6 (5th Cir. 2000)).
61
   Rec. Doc. 1.
62
   Rec. Doc. 15.

52720
                                                                                           Page 14 of 14
